Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 17




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  HIALEAH FEE COMMONS, LTD.;
  WESTLAND COMMONS LTD.; JAE
  MIAMI DADE, LLC; WINN-DIXIE
  STORES, INC..; and STAPLES THE
  OFFICE SUPERSTORE, LLC,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues HIALEAH FEE COMMONS, LTD.;

  WESTLAND COMMONS LTD.; JAE MIAMI DADE, LLC; WINN-DIXIE STORES, INC.;

  and STAPLES THE OFFICE SUPERSTORE, LLC (hereinafter “Defendants”), and as grounds

  alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 17




  U.S.C. § 12181, et seq.

         4.        Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, who splits

  his time between Miami-Dade County, Florida and Colorado and owns a residence in Miami-Dade

  County, Florida and is otherwise sui juris.

         5.        At all times material , Defendant, HIALEAH FEE COMMONS, LTD., owned

  and operated a place of public accommodation at 1700 W. 49th Street, Hialeah, Florida,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida.

         6.        At all times material, Defendant, HIALEAH FEE COMMONS, LTD., was and is

  a Florida Limited Partnership, organized under the laws of the state of Florida with its principal

  place of business in Miami Beach, Florida.

         7.        At all times material , Defendant, WESTLAND COMMONS LTD., leased and

  operated a place of public accommodation at 1700 W. 49th Street, Hialeah, Florida, (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida.

         8.        At all times material, Defendant, WESTLAND COMMONS LTD., was and is a

  Florida Limited Partnership organized under the laws of the state of Florida with its principal place

  of business in Miami Beach, Florida.

         9.        At all times material, Defendant, JAE MIAMI DADE, LLC, owned and operated

  a retail restaurant and a place of public accommodation at 1700 W. 49 th Street, Hialeah, Florida,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida. JAE MIAMI DADE, LLC holds itself

  out to the public as “Wendy’s.”



                                                   2
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 17




         10.       At all times material, Defendant, JAE MIAMI DADE, LLC, was and is a Limited

  Liability Company organized under the laws of the state of Florida, with its principal place of

  business in Pompano Beach, Florida.

         11.       At all times material, Defendant, WINN-DIXIE STORES, INC., owned and

  operated a retail grocery store and a place of public accommodation at 1700 W. 49th Street,

  Hialeah, Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade, Florida. WINN-DIXIE STORES,

  INC. holds itself out to the public as “Fresco y Mas.”

         12.       At all times material, Defendant, WINN-DIXIE STORES, INC., was and is a

  Florida Profit Corporation, with its principal place of business in Jacksonville, Florida.

         13.       At all times material, Defendant, STAPLES THE OFFICE SUPERSTORE, LLC,

  owned and operated a retail restaurant and a place of public accommodation at 1700 W. 49th Street,

  Hialeah, Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade, Florida. STAPLES THE OFFICE

  SUPERSTORE, LLC holds itself out to the public as “Staples.”

         14.       At all times material, Defendant, STAPLES THE OFFICE SUPERSTORE, LLC,

  was and is a Limited Liability Company organized under the laws of the state of Delaware, with

  its principal place of business in Framingham, Massachusetts.

         15.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS



                                                   3
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 17




         16.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         17.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         18.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         19.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         20.       Defendant, HIALEAH FEE COMMONS, LTD., owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots. Defendant WESTLAND

  COMMONS LTD. leases, operates and oversees the Commercial Property, its general parking lot

  and parking spots.

         21.       The subject Commercial Property is open to the public and is located in Hialeah,

  Miami-Dade County, Florida.

         22.       The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and business located within the Commercial Property on or



                                                    4
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 17




  about August 20, 2020 and October 20, 2020, and encountered multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and business located therein.

  He often visits the Commercial Property and business located within the Commercial Property in

  order to avail himself of the goods and services offered there, and because it is approximately

  eighteen (18) miles from his residence, and is near his friends’ residences as well as other business

  and restaurants he frequents as a patron and to Christmas shop at the nearby mall. He plans to

  return to the Commercial Property and the business located within the Commercial Property within

  two (2) months of the filing of this Complaint, specifically on November 19, 2020.

         23.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his and his friends’ residences and other business that he

  frequents as a patron, and intends to return to the Commercial Property and business located within

  the Commercial Property within two (2) months from the filing of this Complaint. Specifically,

  Plaintiff intends to revisit the Property on November 19, 2020.

         24.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         25.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial



                                                   5
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 17




  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         26.       Defendant, HIALEAH FEE COMMONS, LTD., owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant WESTLAND COMMONS LTD. leases and operates a

  place of public accommodation as defined by the ADA and the regulations implementing the ADA,

  28 CFR 36.201 (a) and 36.104. Defendant JAE MIAMI DADE, LLC owned and operated a retail

  restaurant and a place of public accommodation within the Commercial Property. Defendant

  WINN-DIXIE STORES, INC., owned and operated a retail restaurant and a place of public

  accommodation within the Commercial Property. Defendant STAPLES THE OFFICE

  SUPERSTORE, LLC, owned and operated a retail restaurant and a place of public accommodation

  within the Commercial Property. Defendants, HIALEAH FEE COMMONS, LTD.; WESTLAND

  COMMONS LTD.; JAE MIAMI DADE, LLC; WINN-DIXIE STORES, INC..; and STAPLES

  THE OFFICE SUPERSTORE, LLC are responsible for complying with the obligations of the

  ADA. The place of public accommodation that Defendants, HIALEAH FEE COMMONS, LTD.;

  WESTLAND COMMONS LTD.; JAE MIAMI DADE, LLC; WINN-DIXIE STORES, INC..; and

  STAPLES THE OFFICE SUPERSTORE, LLC own and/or operate is located at 1700 W. 49th

  Street, Hialeah, Florida .

         27.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,



                                                 6
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 17




  including but not necessarily limited to the allegations in Counts I through IV of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.

         28.      Defendant, HIALEAH FEE COMMONS, LTD., as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I through

  IV of this Complaint. Defendant WESTLAND COMMONS LTD. as lesee of the Commercial

  Property Business, is responsible for all ADA violations listed in Counts I through IV of this

  Complaint.

         29.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and business located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through IV of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and business within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and business within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  business located within the Commercial Property, but to assure himself that the Commercial



                                                  7
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 17




       Property, and business located within the Commercial Property are in compliance with the ADA,

       so that he and others similarly situated will have full and equal enjoyment of the Commercial

       Property, and business located within the Commercial Property without fear of discrimination.

              30.       Defendants have discriminated against the individual Plaintiff by denying him

       access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

       and/or accommodations of the Commercial Property, and business located within the Commercial

       Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                            COUNT I
                    AS TO DEFENDANT HIALEAH FEE COMMONS, LTD. AND WESTLAND
                                         COMMONS LTD.
              31.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 30 above as though fully set forth herein.

              32.       Defendants, HIALEAH FEE COMMONS, LTD. and WESTLAND COMMONS

       LTD., have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

       by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

       Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

       violations that Plaintiff encountered during his visit to the Commercial Property, include but are

       not limited to, the following:
                A. Parking

  i.      The Plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

          provided. Violation: There are accessible parking spaces that do not have compliant access

          aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

          the 2010 ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

          located on an excessive slope. Violation: There are accessible parking spaces located on an



                                                        8
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 17




       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty accessing the facility, as there are sections without designated

       accessible parking spaces. Violation: Accessible parking spaces are not dispersed and located

       closest to accessible entrances, violating Section 4.6.2 of the ADAAG and Section 208.3.1 of

       the 2010 ADA Standards, whose resolution is readily achievable.

            B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.



                                                      9
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 10 of 17




 v.       The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

          of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 vi.      The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

vii.      There are objects on the path of travel at the facility that protrude more than the maximum

          allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

                                          COUNT II
                    AS TO DEFENDANTS HIALEAH FEE COMMONS, LTD. ; WESTLAND
                             COMMONS LTD. AND JAE MIAMI DADE, LLC

              33.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 30 above as though fully set forth herein.

              34.       Defendants, HIALEAH FEE COMMONS, LTD.; WESTLAND COMMONS

       LTD.; and JAE MIAMI DADE, LLC, have discriminated, and continue to discriminate, against

       Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

       1992 (or January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of

       $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

       Commercial Property, include but are not limited to, the following:

               A. Public Restrooms

  i.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

                                                        10
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 11 of 17




          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

                                          COUNT III
                    AS TO DEFENDANTS HIALEAH FEE COMMONS, LTD.; WESTLAND
                           COMMONS LTD. AND WINN-DIXIE STORES, INC.

             37.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 30 above as though fully set forth herein.

             38.      Defendants, HIALEAH FEE COMMONS, LTD.; WESTLAND COMMONS

       LTD. and WINN-DIXIE STORES, INC., have discriminated, and continue to discriminate,

       against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

       January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees and gross

       receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to

       the Commercial Property, include but are not limited to, the following:

              A. Access to Goods and Services
  i.      The Plaintiff could not reach the ticket counter, as it is mounted too high. Violation: There are

          self-service areas with elements that are outside of the reach ranges prescribed in Sections

          4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Section 308 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff could not use the sales counters without assistance, as they are mounted too high.

          Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

          of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

               B. Public Restrooms




                                                         11
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 12 of 17




   i.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The Plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Violation: There are lavatories in public restrooms without the required toe clearance

        provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

        Sections 306.2 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

        dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

        with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 iv.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet



                                                      12
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 13 of 17




          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

viii.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                         COUNT IV
                   AS TO DEFENDANTS HIALEAH FEE COMMONS, LTD.; WESTLAND
                    COMMONS LTD. AND STAPLES THE OFFICE SUPERSTORE, LLC

            39.         The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 30 above as though fully set forth herein.


            40.         Defendants, HIALEAH FEE COMMONS, LTD.; WESTLAND COMMONS

       LTD. and STAPLES THE OFFICE SUPERSTORE, LLC, have discriminated, and continue to

       discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

       facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

       and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during

       his visit to the Commercial Property, include but are not limited to, the following:

               A. Public Restrooms




                                                        13
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 14 of 17




   i.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

           not self-closing and does not have compliant door hardware. Violation: The accessible toilet

           compartment door does not provide hardware and features that comply with Sections 4.17.5

           and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

           whose resolution is readily achievable.

 ii.       The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

           operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

           4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

           readily achievable.

 iii.      The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

           too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

           violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

           whose resolution is readily achievable.

                                       RELIEF SOUGHT AND THE BASIS

             41.       The discriminatory violations described in Count I are not an exclusive list of the

        Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

        accommodation in order to photograph and measure all of the discriminatory acts violating the

        ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

        to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

        which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

        the Commercial Business and business located within the Commercial Property; Plaintiff requests

        to be physically present at such inspection in conjunction with Rule 34 and timely notice. A

        complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to



                                                        14
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 15 of 17




   remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

   Rule of Civil Procedure 34.

        42.        The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

        43.       Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

        44.       Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a



                                                    15
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 16 of 17




   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

       45.         A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

       46.         Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendant.

       47.         Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 1700 W. 49th Street, Hialeah,

   Florida , the exterior areas, and the common exterior areas of the Commercial Property and

   business located within the Commercial Property, to make those facilities readily accessible and

   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable



                                                      16
Case 1:20-cv-24490-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 17 of 17




   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: October 30, 2020

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                                     aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451




                                                    17
